Citation Nr: 0506860	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  94-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for chronic low back strain, sacroiliac arthritis, 
with arachnoiditis.

2.  Entitlement to an effective date prior to August 27, 
2001, for the grant of a total disability rating based on 
individual unemployability.

3.  Entitlement to an effective date prior to August 27, 
2001, for eligibility for Survivors' and Dependents 
Educational Assistance (DEA) pursuant to Chapter 35, Title 38 
of the United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to April 
1962.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 40 percent for chronic low back strain with early 
sacroiliac arthritis and psychophysiological musculoskeletal 
reaction.  The RO also denied entitlement to service 
connection for the residuals of a left leg fracture.  The 
veteran perfected an appeal of that decision.  He later 
clarified the scope of his appeal to establish that he was 
claiming compensation benefits for left leg pain and weakness 
caused by the low back disability, not the residuals of the 
left leg fracture.

The veteran's appeal was previously before the Board in 
February 1999.  In a decision issued at that time the Board 
denied entitlement to a schedular rating in excess of 
40 percent for the low back disability, and remanded the 
issue of entitlement to an extra-schedular rating to the RO 
for additional development.  In September 1999 the Board 
denied the veteran's motion for reconsideration of the 
February 1999 decision.  The veteran appealed the denial of a 
higher schedular rating to the United States Court of Appeals 
for Veterans Claims (Court).  As the result of a motion for 
remand, in an April 2000 order the Court vacated the February 
1999 decision and remanded that issue to the Board for re-
adjudication.

In March 2001 the Board remanded the issue of entitlement to 
a higher schedular rating and again remanded the issue of 
entitlement to an extra-schedular rating to the RO.  While 
the claim was pending at the RO, in a November 2001 rating 
decision the RO established a separate grant of service 
connection for depression as secondary to low back pain, and 
assigned a 30 percent rating for the additional disability 
effective August 27, 2001.  The RO also awarded entitlement 
to a total disability rating based on individual 
unemployability, and eligibility for DEA, effective August 
27, 2001.  The veteran then perfected an appeal of the 
effective date assigned for the award of the total rating 
based on unemployability and eligibility for DEA.  The RO 
continued the denial of a schedular rating in excess of 
40 percent for the low back disability.  The issue of the 
veteran's entitlement to a higher rating on an extra-
schedular basis has been subsumed by the RO's grant of a 
total rating based on unemployability, and his appeal of the 
effective date assigned for that rating.

In a March 2003 rating decision the RO denied entitlement to 
specially adapted housing or a home adaptation grant.  In 
addition, in a May 2003 rating decision the RO denied 
entitlement to an automobile with adaptive equipment or 
adaptive equipment only.  The veteran submitted notices of 
disagreement with those decisions, and the RO issued 
statements of the case in January 2004 and October 2003, 
respectively.  The veteran, however, failed to submit 
substantive appeals following issuance of the statements of 
the case.  The Board finds, therefore, that those issues are 
not within its jurisdiction.  38 U.S.C.A. § 7105 (West 2002); 
Roy v. Brown, 5 Vet. App. 554 (1993) (although a notice of 
disagreement is timely filed, a timely substantive appeal 
must be received in order to perfect the appeal); 38 C.F.R. 
§ 20.200 (2004).

The issues of entitlement to an effective date prior to 
August 27, 2001, for the award of a total rating based on 
unemployability and DEA eligibility are addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The AMC will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The evidence shows that the low back disability is 
manifested by pronounced degenerative disc and joint disease 
of the lumbosacral spine with persistent symptoms of sciatic 
neuropathy and little intermittent relief.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for chronic 
low back strain, sacroiliac arthritis, with arachnoiditis are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1992); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237, 5238, 5239, 
5241, 5242, and 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a 60 percent 
rating because he has persistent sciatic neuropathy affecting 
the left leg, and because he is unable to ambulate without 
the assistance of a cane.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  



Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirements of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing the evidence in support of his claim.  
Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in June 2001 by informing 
him of the provisions of the VCAA and the evidence required 
to establish entitlement to a higher rating.  The RO also 
informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need to advise VA of or submit any 
additional relevant evidence.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the requirement 
to submit medical evidence that established entitlement to a 
higher rating.  In these documents the RO also informed him 
of the cumulative evidence previously provided to VA or 
obtained by VA on his behalf, and any evidence he identified 
that the RO was unable to obtain.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Although the June 2001 notice was sent following the 
September 1992 decision, the veteran has had more than three 
years following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  The veteran 
responded to the June 2001 notice by reporting that he had no 
additional evidence to submit.  Following the June 2001 
notice the RO obtained additional evidence, and based on that 
additional evidence the RO re-adjudicated the substantive 
merits of the veteran's claim in November 2001, May 2003, 
June 2003, and October 2003 supplemental statements of the 
case.  In re-adjudicating the claim for an increased rating 
the RO considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  For these 
reasons the Board finds that the veteran has not been 
prejudiced by having been notified of the evidence needed to 
substantiate his claim following the RO's September 1992 
unfavorable decision, and that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.  

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The Court has held that, as a matter of law, the veteran is 
entitled to compliance with the Board's remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes 
that in the March 2001 remand the RO was instructed to obtain 
all of the veteran's VA treatment records dating back to 
1992.  The RO only requested the records back to April 2000, 
which would normally require the case to be returned to the 
RO for full compliance with the Board's remand instructions.  
As will be shown below, however, the Board is granting the 
highest schedular rating available for the veteran's low back 
disability.  To the extent that the prior VA treatment 
records are relevant in determining the appropriate effective 
date for the increased rating, and for the total rating based 
on unemployability, the RO will have the opportunity to 
obtain and examine all of the relevant evidence following the 
Board's decision.

The RO has provided the veteran VA medical examinations in 
December 1993, February 1997, April 1998, and August 2001.  
In addition to the VA treatment records requested by the RO 
following the March 2001 remand, the veteran has submitted 
some of his VA treatment records from 1993 to 1996 and from 
1999 to 2003 in support of his claim.  He has also submitted 
medical treatise evidence and hearing testimony.  He and his 
representative have been accorded the opportunity to present 
evidence and argument, and have done so.  The Board concludes 
that all evidence necessary for determining the merits of the 
veteran's appeal has been obtained and that, given the 
Board's disposition of his appeal, no further assistance is 
required to assist him in substantiating his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, multiple 
involvements of the lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45 (2004).

The Board notes that the rating criteria for evaluating spine 
disabilities have been revised twice since the initiation of 
the veteran's claim for an increased rating in 1992.  The 
rating criteria for intervertebral disc syndrome were revised 
in August 2002, effective September 23, 2002.  See Schedule 
for Rating Disabilities, Intervertebral Disc Syndrome, 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Part 
4 (2004)).  The rating criteria for all disabilities of the 
spine were revised in August 2003, effective September 26, 
2003.  See Schedule for Rating Disabilities, The Spine, 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 
4 (2004)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

In denying entitlement to a disability rating in excess of 
40 percent in the October 2003 supplemental statement of the 
case, the RO considered the original and both revised 
versions of the rating criteria.  The RO also informed the 
veteran of the revised criteria, and provided him the 
opportunity to submit evidence and argument in response.  The 
Board finds, therefore, that it may proceed with a decision 
on the merits of the veteran's claim, with consideration of 
the original and revised rating criteria, without prejudice 
to the veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).  

According to the rating criteria in effect in 1992, 
Diagnostic Code 5293 for intervertebral disc syndrome 
provided a 60 percent evaluation if the symptoms were 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applied if the 
symptoms were severe, with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a (1992).

Diagnostic Code 5295 provided a maximum 40 percent evaluation 
for severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5292 
also provided a maximum 40 percent rating for limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a (1992).

Pursuant to the rating criteria revised in September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating applies.  The 
disability is rated as 40 percent disabling if manifested by 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

With the revision to the rating criteria effective in 
September 2003, the General Rating Formula for Diseases and 
Injuries of the Spine is used to evaluate Diagnostic Codes 
5235 to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following disorders are rated based on the General Rating 
Formula for Diseases and Injuries of the Spine:

  5236 Sacroiliac injury and weakness 
  5237 Lumbosacral or cervical strain 
  5238 Spinal stenosis 
  5239 Spondylolisthesis or segmental instability 
  5241 Spinal fusion 
  5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003) 
  5243 Intervertebral disc syndrome 

General Rating Formula for Disease and Injuries of the Spine

Unfavorable ankylosis of the entire spine 
............................................. 100 percent;
Unfavorable ankylosis of the entire thoracolumbar spine 
......................... 50 percent;
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine 
..............................................................
..... 40 percent;
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis ........................ 20 percent;
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height 
............................................................
....................... 10 percent.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual and Procedural Background

The veteran's service medical records show that he was 
treated during service for low back pain, with no diagnosis 
being given.  A VA examination in June 1966 resulted in a 
diagnosis of sacroiliac strain, for which the RO granted 
service connection in August 1966 and assigned a 10 percent 
rating.

VA treatment records disclose that the veteran was 
hospitalized seven times from 1968 to 1974 for the treatment 
of chronic low back strain, with pain in the area of the left 
sacroiliac joint.  He complained of the pain radiating into 
the left hip and the left lower extremity beginning in April 
1974.  In an October 1974 rating decision the RO changed the 
definition of the service-connected low back disability to 
chronic low back strain, and increased the rating from 10 to 
20 percent.

The veteran continued to receive regular treatment for 
chronic low back strain, for which he was given medication.  
Multiple orthopedic and neurologic evaluations failed to 
reveal any objective evidence of pathology in the back.  He 
underwent a facet rhizotomy in November 1974, which was 
performed by a private physician, due to the low back pain.  
In April 1975 his VA medical care provider found that he was 
an emotionally dependent person, and that some of his 
physical complaints could be due to psychosomatic reasons.  A 
VA orthopedic examination in November 1975 resulted in 
diagnoses of lumbosacral strain with radicular pain to the 
left lower extremity, early sacroiliac arthritis, and 
psychophysiological musculoskeletal reaction, severe.  The 
examiner provided no clinical findings or rationale for the 
latter diagnosis.  In a January 1976 rating decision the RO 
revised the definition of the service-connected low back 
disability to chronic low back strain with early sacroiliac 
arthritis and psychophysiological musculoskeletal reaction.  
The RO also increased the rating from 20 to 40 percent, 
effective in September 1974.  The 40 percent rating has been 
in effect since September 1974.

The veteran claimed entitlement to an increased rating in 
July 1992.  His VA treatment records show that he was treated 
for low back pain with lumbar radiculopathy beginning in 
February 1991.  He was then employed by the United States 
Postal Service.  The VA treatment records do not document any 
examinations of the veteran's back, and the RO did not 
provide him a VA medical examination at that time.  In the 
September 1992 rating decision here on appeal the RO denied 
entitlement to a higher rating on the basis that there was no 
evidence of persistent sciatic neuropathy with little 
intermittent relief, which was necessary to entitle the 
veteran to a higher rating under Diagnostic Code 5293.

The veteran submitted records of physical therapy that he 
received in August 1992 due to an unrelated injury to the 
left knee and low back pain.  When initiating treatment he 
reported having pain in the low back that radiated into the 
left hip and left leg.  Examination revealed limited motion 
of the lumbar spine due to pain, but the therapist did not 
describe the range of motion.

During an October 1993 hearing before the RO's Hearing 
Officer the veteran testified that he had had severe low back 
pain, muscle spasms in his left leg, and numbness radiating 
to the great toe on the left foot for the previous two years.  
He stated that the left leg was weak, and that he had to use 
a cane to ambulate.  He stated that he had difficulty going 
up and down stairs, that he was unable to lift, and that he 
could not sit for prolonged periods.  He also stated that he 
had taken early retirement from the Postal Service because he 
could no longer do the work.  He was then working in real 
estate.

The veteran underwent a VA orthopedic examination in December 
1993, during which he complained of pain in the low back and 
weakness in the left leg.  The orthopedic examiner found the 
range of motion of the lumbosacral spine to be normal.  The 
straight leg raising test was negative, deep tendon reflexes 
in the knees and ankles were normal, and the strength was 5-
/5 in the knee flexors and extensors and left hip flexors; 
strength was otherwise normal in the left lower extremity.  
The orthopedist was unable to determine whether the reduced 
strength was due to diminished effort or underlying 
pathology, but found that the reduced strength could be due 
to a prior fracture of the left tibial plateau.  An X-ray 
study revealed early spondylosis in the lumbar vertebrae, but 
was interpreted as being otherwise normal.  The examination 
resulted in a diagnosis of a history of degenerative disc 
disease and X-ray evidence of spondylosis.

During the December 1993 VA neurology examination the veteran 
reported experiencing pain that was centered in the area of 
the left sacroiliac joint that radiated into the left 
buttock, the left lateral leg, and into the dorsum of the 
left foot.  He also complained of weakness and numbness in 
the left leg.  His pain was aggravated by sitting or standing 
for any length of time.  He reported having taken early 
retirement from the post office because of his inability to 
lift.  Examination revealed absent ankle jerks bilaterally, 
4/5 weakness of the left lower extremity, and loss of 
sensation on the left consistent with L5-S1 segmental 
neuropathy.  The neurologist assessed the complaints and 
clinical findings as lumbar strain with chronic low back pain 
and L5-S1 radiculopathy.

The VA treatment records document a diagnosis in January 1994 
of low back strain with radiculopathy to the left lower 
extremity.  During an examination in July 1994 the veteran 
complained of pain in the low back that radiated into the 
left lower extremity.  Examination revealed range of motion 
of the lumbar spine of 80 degrees of flexion, extension of 
20 degrees, right lateral flexion to 35 degrees, and left 
lateral flexion to 32 degrees.  The straight leg raising test 
was positive at 49 degrees on the left, and 64 degrees on the 
right.  The examination resulted in a diagnosis of low back 
pain with sciatic neuropathy and a history of facet neuritis.

The veteran provided testimony before a Veterans Law Judge in 
September 1996.  He then stated that he had considerable 
difficulty walking, although he no longer had muscle spasms 
in his back due to the 1974 surgery.  He also stated that he 
had difficulty moving the left leg, and that he fell due to 
the left leg giving way.  He stated that he had taken early 
retirement from the post office, and that he had tried 
working in insurance but had difficulty getting in and out of 
the car due to his back problems.  He was then working in 
real estate, but had not been able to earn a living selling 
real estate.  He reported having intermittent pain in his 
back if he was not doing anything, and constant pain with any 
activity.  He also reported that he was unable to sleep at 
night due to the back pain.  He stated that cold, damp 
weather affected his back pain, and that he had difficulty 
rising and moving after sitting for a prolonged period.  He 
also stated that the pain in his back intermittently radiated 
into the left leg.  When asked how many times a week he 
experienced the pain in his left leg, he reported that the 
frequency of occurrence was dependent on his activities.  He 
stated that he had the radiation of symptoms two or three 
times a week, but that the symptoms were constant if he did 
any lifting.  He reported having a severe attack several 
months previously in which he could only lie on the floor due 
to unbearable back pain.  He also reported having constant 
numbness and weakness in the left leg to the toe, and that 
the left leg sometimes gave way.

The RO provided the veteran additional VA medical 
examinations in February 1997.  During the orthopedic 
examination the veteran stated that he had not worked since 
May 1996.  On examination he was able to stand on his heels 
and toes and squat.  He complained of weakness in the left 
leg, and the examination revealed weakness of 4/5 in the left 
lower extremity, in comparison to 5/5 strength on the right.  
There was no evidence of postural abnormalities, fixed 
deformity, muscle spasm, or atrophy.  The range of motion of 
the lumbar spine was forward flexion of 65 degrees, extension 
of 30 degrees, left and right lateral flexion to 35 degrees, 
and left and right rotation to 30 degrees.  There was no 
objective evidence of pain on motion.  X-rays revealed 
narrowing of all disc spaces from L2-L3 to L5-S1 and anterior 
osteophytes.  The examiner diagnosed the symptoms and 
clinical findings as degenerative joint and disc disease and 
left radiculopathy.  The examiner found that the veteran did 
not have any additional disability due to weakened movement, 
excessive fatigability, or incoordination; that his pain did 
not significantly limit his functional ability; and that he 
had no additional limitation of motion due to pain.

During the February 1997 neurology examination the veteran 
reported having constant pain in the low back that radiated 
into the left leg, with episodes of increasing severity due 
to certain movements.  On examination the reflexes in the 
lower extremities were symmetrical and normal.  There was 
decreased sensation at the left knee and ankle, and 4/5 
weakness in extension of the left leg.  The neurologist 
provided a diagnosis of a history of back injury with 
residual chronic low back pain and radicular pain in the L5-
S1 distribution.

The neurologist recommended that the veteran be given a 
magnetic resonance image (MRI) scan, which was conducted in 
April 1997.  That testing disclosed multi-level spondylosis 
and disc desiccation with diffuse disc bulges at all lumbar 
levels and facet hypertrophy at multiple lumbar levels, 
producing mild to severe spinal stenosis throughout the 
lumbar spine.  Specifically, there was moderate spinal 
stenosis at the L2-L3 level, severe spinal stenosis at the 
L3-L4 and L4-L5 levels, and mild spinal stenosis at the L5-S1 
level.

In a July 1997 statement the veteran described his low back 
disability as having periods of relatively low pain, and 
other periods when he was unable to stand or sit due to 
constant, unremitting pain.  He stated that he was having a 
period of slight discomfort when the examination was 
conducted in February 1997.  He asked to be provided an 
additional examination during a flare-up of his back pain.

The RO provided additional examinations in April 1998.  In 
conjunction with the neurology examination, the veteran 
reported experiencing a "pins and needles" sensation below 
the knee on the left.  He had difficulty walking up stairs, 
raking, and sweeping.  On examination he was able to walk on 
his heels and toes, but would not squat or jog.  The 
quadriceps on the left were weakened by 25 percent and the 
anterior tibial muscles were weakened 25 to 50 percent.  
Muscle strength on the right was normal.  There was no 
evidence of fasciculations or atrophy.  Reflexes in the lower 
extremities were symmetric and active, and Babinski signs 
were not present.  When attempting straight leg raising, the 
veteran could extend his knee about 50 percent of normal.  
Superficial sensation was normal.  

During the orthopedic examination the veteran complained of 
constant lumbosacral pain radiating into the left lower 
extremity, associated with numbness in the left calf and 
foot.  He stated that his symptoms were aggravated by 
bending, lifting, and sitting, and partially relieved by 
walking, hot tubs, or medication.  He denied having any bowel 
or bladder problems.  He denied having worked for the 
previous five years, except for six months of employment as 
an insurance salesman in 1993.  Examination disclosed normal 
lumbar lordosis, without body lifts or spasm of the 
paraspinal muscles.  The range of motion of the lumbar spine 
was forward flexion of 60 degrees, extension of 30 degrees, 
right and left lateral flexion to 30 degrees, and right and 
left rotation to 30 degrees.  Straight leg raising was 
possible to 90 degrees when sitting.  There was no evidence 
of muscle atrophy, deep tendon reflexes were hypoactive but 
equal, and muscle strength was normal.  There was reduced 
sensation in the left leg.  The examiner referenced the April 
1997 MRI for the diagnosis of osteoarthritis with spinal 
stenosis at L2-S1 with left-sided sciatica.  The examiner 
found no evidence of weakened movement, excess fatigability, 
or incoordination of movement, other than as noted.

An MRI in February 1999 again revealed degenerative changes 
throughout the lumbosacral spine with multiple disc bulges 
and spinal stenosis.

In a March 1999 statement the veteran reported that his only 
employment since leaving the postal service was training as 
an insurance agent from October 1995 to May 1996, which he 
quit due to his back disability.  He stated that he was 
unable to find employment due to the severity of his back 
disability.  He also stated that he had been given a hospital 
bed by VA, and that his VA physicians had ordered bed rest 
pending evaluation for back surgery.  

According to the VA treatment records, in April 1999 he 
underwent a laminectomy for decompression of the L3-L5 lumbar 
vertebrae due to spinal stenosis, neurogenic claudication, 
and lumbar radiculopathy.  He reported relief of his 
radicular pain following the surgery, but was prohibited from 
lifting greater than 40 pounds, repetitive bending, or 
prolonged sitting.  He was prevented from returning to work 
until his follow-up appointment.  After follow-up in August 
1999, his physician released him to return to work but 
restricted him to lifting no more than 50 pounds.

The veteran did well following the April 1999 surgery, but 
fell in March 2000 when his left leg gave way.  After the 
fall he experienced radicular pain and claudication in both 
lower extremities.  He again underwent a decompression 
laminectomy and durotomy in May 2000 at L2-L5 for the lumbar 
stenosis.  The surgery improved the low back pain, but he 
developed constant pain in both anterior thighs after the 
surgery.  He was able to ambulate only minimally, and used a 
walker at home.  On examination, deep tendon reflexes were 
absent in both lower extremities.  He developed weakness in 
the right lower extremity, and continued to have weakness in 
the left lower extremity.  

A computerized tomography (CT) myelogram in October 2000 
showed that he continued to have a disc bulge with spinal 
stenosis at L2-L3; degenerative changes at L3-L4 with right 
neural foraminal and central canal stenosis; clumped nerve 
roots at the L3 vertebral body indicative of arachnoiditis; 
and a disc bulge at L4-L5 without stenosis.  The testing 
resulted in a diagnosis of arachnoiditis, which further 
surgery could not alleviate.  The veteran has continued to 
receive multiple pain medications and spinal injections, 
including methadone and narcotics, for the treatment of pain 
he characterized as "unbearable" in both lower extremities.  
He ambulates with a cane, walker, or a motorized scooter.

In support of his appeal the veteran submit medical treatise 
evidence describing spondylosis, spondylolisthesis, and 
arachnoiditis.  Because that evidence is general in nature, 
it is not relevant, however, in determining the severity of 
the veteran's low back disability.

The veteran underwent additional VA examinations in August 
2001, which resulted in the conclusion that he was 
unemployable due to his low back pain with radiation into 
both lower extremities.  The psychiatric examination resulted 
in a diagnosis of depression as secondary to the back 
disability.  In a March 2002 rating decision the RO granted 
service connection for depression, and assigned a 30 percent 
rating for the disorder effective with the date of the August 
2001 examination.  Because the grant of service connection 
and the assigned rating for depression resulted in a combined 
rating of 60 percent, the RO also awarded a total rating 
based on individual unemployability effective with the date 
of the August 2001 psychiatric examination.



Analysis

According to the rating criteria in effect prior to September 
2002, the 40 percent rating that has been assigned is the 
maximum rating that is available under Diagnostic Code 5292 
for limitation of motion of the lumbar spine and Diagnostic 
Code 5295 for chronic lumbosacral strain.  Diagnostic Code 
5293, however, provided a 60 percent rating if the low back 
disability is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a 
(1992).

The medical evidence shows that the manifestations of the 
veteran's low back disability have included sciatic 
neuropathy since at least February 1991.  He is, therefore, 
entitled to have his disability evaluated under Diagnostic 
Code 5293.  The question remains as to whether the severity 
of the disability is pronounced, and thereby warranting the 
60 percent rating, or severe and supporting no more than the 
40 percent rating that has been assigned.

During the September 1996 hearing the veteran testified that 
he had constant pain in the back with any level of activity.  
He also reported having constant numbness and weakness in the 
left leg to the toe, and that the left leg sometimes gave 
way.  He stated that he had considerable difficulty walking, 
and that he had ended his employment because he was unable to 
meet the physical demands of the job.  

X-rays as early as February 1997 revealed narrowing of all 
disc spaces from L2-S1 and anterior osteophytes, and the MRI 
in April 1997 disclosed multi-level spondylosis and disc 
desiccation with diffuse disc bulges at all lumbar levels and 
facet hypertrophy at multiple lumbar levels, producing mild 
to severe spinal stenosis throughout the lumbar spine.  The 
veteran's complaints pertaining to the low back and lower 
extremities are supported, therefore, by medical evidence of 
severe pathology in the low back.  The Board finds, 
therefore, that his description of the functional limitations 
caused by his low back disability are credible.  For that 
reason the Board finds that the disability due to the 
degenerative disc and joint disease is pronounced, with 
little intermittent relief, and that the criteria for a 
60 percent rating pursuant to Diagnostic Code 5293 are met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  
38 C.F.R. § 4.40 (2004); see Spurgeon v. Brown, 10 Vet. App. 
194 (1997.  Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome, is not restricted to limitation 
of motion and incorporates all of the functional limitations 
due to that disability.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  In addition, the 60 percent rating that has been 
assigned is the maximum rating available under that 
Diagnostic Code, so that consideration of any additional 
functional limitations cannot increase the rating.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Consideration of 
the provisions of 38 C.F.R. § 4.40 does not, therefore, 
result in a higher rating.

According to the rating criteria in effect in July 1992 and 
as amended in September 2002, the 60 percent rating that is 
being assigned is the maximum schedular rating available in 
the absence of a vertebral fracture with cord involvement 
(Diagnostic Code 5283) or unfavorable ankylosis of the entire 
spine (Diagnostic Code 5286).  38 C.F.R. § 4.71a (1992) and 
(2003).  According to the General Rating Formula for Diseases 
and Injuries of the Spine that became effective in September 
2003, a 100 percent rating is provided for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2004).  
None of the evidence indicates that the veteran's low back 
disability is manifested by a vertebral fracture with cord 
involvement, or ankylosis of the entire spine.  

According to the General Rating Formula for Disease and 
Injuries of the Spine, associated objective neurologic 
abnormalities are to be evaluated separately.  38 C.F.R. 
§ 471a, Note 1 (2004).  If the veteran's disability is to be 
rated based on the revised rating criteria, rather than the 
criteria in effect in July 1992, the orthopedic 
manifestations as shown in the April 1998 examination consist 
of forward flexion of the thoracolumbar spine of 60 degrees, 
combined range of motion of the thoracolumbar spine of 
210 degrees, and an abnormal gait (he uses a cane to 
ambulate).  Under the revised orthopedic criteria, those 
findings support no more than a 20 percent rating.  According 
to Diagnostic Code 8520, a 40 percent rating applies for 
moderately severe incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a (2004).  A higher rating for the nerve 
injury cannot apply because the evidence does not show marked 
muscle atrophy (60 percent rating) or complete paralysis with 
foot drop and no active movement below the knee (80 percent 
rating).  The 20 percent rating for the orthopedic 
manifestations, when combined with a 40 percent rating for 
the neurologic manifestations in accordance with 38 C.F.R. 
§ 4.25, does not yield a rating in excess of 60 percent.  The 
Board finds, therefore, that the criteria for a rating in 
excess of 60 percent are not met.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992) (in granting an 
increased rating, the Board must explain why a higher rating 
is not warranted).

The Board notes that the veteran's appeal was remanded by the 
Court as the result of a motion for remand submitted by the 
Secretary.  The basis for the motion was the Board's failure, 
in the February 1999 decision, to consider whether the 
veteran was entitled to a separate 10 percent rating for 
arthritis of the spine.  The veteran has continued to argue 
that he is entitled to a separate rating for arthritis of the 
spine.  

In the motion for remand the Secretary referenced a General 
Counsel opinion pertaining to the assignment of ratings for 
arthritis of the spine, VAOPGCPREC 9-98.  In order to place 
interpretation of that General Counsel opinion in its proper 
context, it is necessary to review a previous decision by the 
Court and multiple opinions issued by the General Counsel.  

In DeLuca, 8 Vet. App. at 202, the Court held that when 
evaluating a musculoskeletal disability VA must consider all 
of the functional limitations resulting from that disability, 
not just limitation of motion.  If the diagnostic code under 
which the disability is being rated is based only on 
limitation of motion, VA must apply 38 C.F.R. § 4.40 to 
properly compensate the veteran for the severity of his 
disability under that diagnostic code.

Following the DeLuca decision VA's General Counsel determined 
that, if a claimant has arthritis and instability of the 
knee, those disabilities may be rated separately under 
Diagnostic Code 5003 (which is based on limitation of motion) 
and Diagnostic Code 5257 (which is based on subluxation or 
instability).  See VAOPGCPREC 23-97.  Separate ratings are 
warranted in that situation because arthritis is rated based 
only on limitation of motion, and a rating based on 
instability does not include limitation of motion.  In making 
that determination the General Counsel referenced 38 C.F.R. 
§ 4.14, which prohibits the evaluation of the same disability 
or the same manifestations under different diagnoses.  The 
General Counsel determined that 38 C.F.R. § 4.14 did not 
prohibit the assignment of separate ratings under Diagnostic 
Codes 5003 and 5257 because the criteria in those diagnostic 
codes are distinct and separate (i.e., limitation of motion 
and instability).

The General Counsel clarified the holding in VAOPGCPREC 23-97 
in the opinion referenced in the motion for remand, 
VAOPGCPREC 9-98.  In the later opinion the General Counsel 
held that:

1.  For a knee disability rated under [Diagnostic 
Code] 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of 
motion, limitation of motion under [Diagnostic 
Codes] 5260 or 5261 need not be compensable but 
must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.

. . . .

VAOPGCPREC 9-98, page 4.

In the March 2000 motion for remand the Secretary relied on 
the holding in VAOPGCPREC 9-98 for remanding the case due to 
the Board's failure to provide reasons and bases for not 
awarding a separate rating for the X-ray evidence of 
degenerative joint disease of the lumbosacral spine.  In 
moving the Court to remand the case the Secretary failed to 
acknowledge, however, an earlier opinion of the General 
Counsel that is relevant to this issue.

In VAOPGCPREC 36-97 the General Counsel held that Diagnostic 
Code 5293, which the Board applied in the February 1999 
decision, includes limitation of motion as one of the rating 
criteria.  The General Counsel further determined that, 
because Diagnostic Code 5293 includes limitation of motion as 
a rating criteria, the disability cannot be rated under 
Diagnostic Code 5293 (intervertebral disc syndrome) and 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine).  See VAOPGCPREC 36-97, par. 6.  The disability cannot 
be rated under both diagnostic codes because to do so 
violates 38 C.F.R. § 4.14, which prohibits the evaluation of 
the same symptoms under more than one diagnostic code.  The 
disability could be rated under the diagnostic code which 
produces the highest rating.  Likewise, Diagnostic Code 5295 
utilizes limitation of motion and osteoarthritic changes in 
the evaluation criteria.  In the February 1999 decision the 
Board considered rating the low back disability based on 
limitation of motion, and found that the 40 percent rating 
that had been assigned under Diagnostic Code 5295 was the 
highest rating available based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  For these 
reasons the Board finds that the veteran is not entitled to a 
separate disability rating for arthritis of the spine.


ORDER

A 60 percent disability rating for chronic low back strain, 
sacroiliac arthritis, with arachnoiditis is granted, subject 
to the laws and regulations pertaining to the payment of 
monetary benefits.


REMAND

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2004).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2004).  

The Board has awarded a 60 percent rating for the veteran's 
service-connected low back disability.  The issue of the 
effective date to be assigned for the 60 percent rating is 
not within the Board's jurisdiction, and must be determined 
by the RO in the first instance.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (the Board does not have 
jurisdiction of "downstream" issues arising from its 
decision).  Because the veteran's entitlement to a total 
rating based on unemployability is partially dependent on the 
percentage ratings assigned for his service-connected 
disability, the issue of the effective date to be assigned 
for the total rating is inextricably intertwined with the 
effective date to be assigned for the 60 percent rating for 
the low back disorder.

The veteran claimed entitlement to an increased rating for 
his low back disability in July 1992.  Evidence developed in 
conjunction with that claim indicates that he has been 
unemployed since at least May 1996, and he contends that he 
is unemployable due to his service-connected low back 
disability.  His July 1992 claim is deemed, therefore, to 
include a claim for a total rating based on unemployability.  
See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004), 
citing Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) ("Roberson requires . . . that the VA give a 
sympathetic reading to the veteran's filings by 
'determin[ing] all potential claims raised by the evidence, 
applying all relevant laws and regulations.'").  For that 
reason he is potentially eligible for an effective date as 
early as July 1992 for the total rating based on 
unemployability, depending on when the evidence shows that he 
was actually incapable of substantially gainful employment 
due to the service-connected disability.

As previously stated, in the March 2001 remand the Board 
instructed the RO to obtain all of the veteran's VA treatment 
records back to 1992.  Although the veteran submitted some of 
his treatment records in support of his claim, all of the 
relevant records have not been associated with the claims 
file.  Those records are highly relevant in determining when 
the veteran became incapable of substantially gainful 
employment.

The Board notes that in denying entitlement to an effective 
date prior to August 27, 2001, for the assignment of the 
total rating based on unemployability, the RO determined that 
an effective date prior to August 27, 2001, was precluded 
because the veteran's service-connected disabilities did not 
meet the percentage requirements of 38 C.F.R. § 4.16(a) until 
that date.  Having disabilities that meet those percentage 
requirements is not, however, a necessary condition for being 
awarded a total rating based on unemployability.  In 
accordance with 38 C.F.R. § 4.16(b), if the veteran is 
unemployable due to service-connected disability, and the 
percentage requirements are not met, the case should be 
submitted to the Director of the Compensation and Pension 
Service for consideration of an extra-schedular rating.  

In addition, it does not appear that sufficient VCAA notice 
has been provided with respect to the earlier effective date 
claims.  Thus, to ensure compliance, a VCAA letter should be 
issued with respect to those claims.

Accordingly, this issue is remanded for the following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is completed 
with respect to the earlier effective 
date claims.  

2.  The RO should obtain copies of the 
veteran's treatment records that are not 
in file from the VA medical facilities in 
Durham, Salisbury, and Winston-Salem, 
North Carolina, from July 1991 through 
the present.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, and 
determining the appropriate effective 
date for the award of the 60 percent 
rating for the low back disability, the 
RO should re-adjudicate the issue of the 
effective date assigned for the grant of 
a total rating based on unemployability.  
If the evidence indicates that the 
veteran was incapable of substantially 
gainful employment for any period since 
July 1992 in which the percentage 
requirements of 38 C.F.R. § 4.16(a) were 
not met, the RO should refer the case to 
the Director of the Compensation and 
Pension Service for consideration of an 
extra-schedular rating in accordance with 
38 C.F.R. § 4.16(b).  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


